251 U.S. 48 (1919)
LIVERPOOL, BRAZIL & RIVER PLATE STEAM NAVIGATION COMPANY
v.
BROOKLYN EASTERN DISTRICT TERMINAL.
No. 81.
Supreme Court of United States.
Argued November 14, 1919.
Decided December 8, 1919.
CERTIORARI TO THE CIRCUIT COURT OF APPEALS FOR THE SECOND CIRCUIT.
*49 Mr. Van Vechten Veeder, with whom Mr. Charles C. Burlingham was on the brief, for petitioner.
Mr. Samuel Park, with whom Mr. Henry E. Mattison was on the brief, for respondent.
*51 MR. JUSTICE HOLMES delivered the opinion of the court.
This is a libel in admiralty brought by the petitioner against the respondent for a collision with the petitioner's steamship Vauban while it was moored at a pier in Brooklyn. The respondent does not deny liability but claims the right to limit it under Rev. Stats., §§ 4283, 4284 and 4285, to the value of the vessel that caused the damage. The moving cause was the respondent's steam tug Intrepid which was proceeding up the East River, with a car float loaded with railroad cars lashed to its port side and on its starboard side a disabled tug, both belonging to the *52 respondent. By a stipulation dated August 3, 1917, it was agreed that the damage sustained was $28,036.98 with $5,539.84 interest. The value of the tug Intrepid was found to be $5,750, and the liability of the respondent was limited by the District Court to that sum with interest. The Circuit Court of Appeals affirmed the decree without an opinion. 250 Fed. Rep. 1021; 162 C.C.A. 664. The case is brought here on the question whether the value of the whole flotilla should not have been included in the decree.
The car float was the vessel that came into contact with the Vauban, but as it was a passive instrument in the hands of the Intrepid that fact does not affect the question of responsibility. The James Gray v. The John Fraser, 21 How. 184. The J.P. Donaldson, 167 U.S. 599, 603, 604. The Eugene F. Moran, 212 U.S. 466, 474, 475. Union Steamship Co. v. Owners of the "Aracan," L.R. 6 P.C. 127. The rule is not changed by the ownership of the vessels. The John G. Stevens, 170 U.S. 113, 123. The W.G. Mason, 142 Fed. Rep. 913, 917. 212 U.S. 466, 475. L.R. 6 P.C. 127, 133. These cases show that for the purposes of liability the passive instrument of the harm does not become one with the actively responsible vessel by being attached to it. If this were a proceeding in rem, it may be assumed that the car float and disabled tug would escape, and none the less that they were lashed to the Intrepid and so were more helplessly under its control than in the ordinary case of a tow.
It is said, however, that when you come to limiting liability the foregoing authorities are not controlling  that the object of the statute is "to limit the liability of vessel owners to their interest in the adventure," The Main v. Williams, 152 U.S. 122, 131, and that the same reason that requires the surrender of boats and apparel requires the surrender of the other instrumentalities by means of which the tug was rendering the services for which it *53 was paid. It can make no difference, it is argued, whether the cargo is carried in the hold of the tug or is towed in another vessel. But that is the question, and it is not answered by putting it. The respondent answers the argument with the suggestion that if sound it applies a different rule in actions in personam from that which, as we have said, governs suits in rem. Without dwelling upon that, we are of opinion that the statute does not warrant the distinction for which the appellant contends.
The statute follows the lead of European countries, as stated in The Main v. Williams, 152 U.S. 122, 126, 127. Whatever may be the doubts as to the original grounds for limiting liability to the ship or with regard to the historic starting point for holding the ship responsible as a moving cause, The Blackheath, 195 U.S. 361, 366, 367, it seems a permissible conjecture that both principles, if not rooted in the same conscious thought, at least were influenced by the same semi-conscious attitude of mind. When the continental law came to be followed by Congress, no doubt, alongside of the desire to give our shipowners a chance to compete with those of Europe, there was in some sense an intent to limit liability to the venture, but such a statement gives little help in deciding where the line of limitation should be drawn. No one, we presume, would contend that other unattached vessels, belonging if you like to the same owner, and cooperating to the same result with the one in fault, would have to be surrendered. Thompson Towing & Wrecking Assn. v. McGregor, 207 Fed. Rep. 209, 212-214. The Sunbeam, 195 Fed. Rep. 468, 470. The W.G. Mason, 142 Fed. Rep. 913, 919. The notion as applicable to a collision case seems to us to be that if you surrender the offending vessel you are free, just as it was said by a judge in the time of Edward III, "If my dog kills your sheep and I freshly after the fact tender you the dog you are without recourse against me." Fitz. Abr., Barre, 290. The words of the *54 statute are "The liability of the owner of any vessel for any . .. injury by collision . . . shall in no case exceed the amount or value of the interest of such owner in such vessel." The literal meaning of the sentence is reinforced by the words "in no case." For clearly the liability would be made to exceed the interest of the owner "in such vessel" if you said frankly, In some cases we propose to count other vessels in although they are not "such vessel"; and it comes to the same thing when you profess a formal compliance with the words but reach the result by artificially construing "such vessel" to include other vessels if only they are tied to it. Earlier cases in the Second Circuit had disposed of the question there, and those in other circuits for the most part if not wholly are reconcilable with them. We are of opinion that the decision was right. The Transfer No. 21, 248 Fed. Rep. 459. The W.G. Mason, 142 Fed. Rep. 913. The Erie Lighter 108, 250 Fed. Rep. 490, 497, 498. Van Eyken v. Erie R. Co., 117 Fed. Rep. 712, 717.
Decree affirmed.